167 U.S. 87
17 S.Ct. 995
42 L.Ed. 87
LATTA et al.v.NEUBERT.  SAME  v.  COHN.  SAME  v.  RUGG.  SAME  v.  GARNETT.  SAME  v.  SUMPTER et al.
Nos. 304, 326-329.
May 10, 1897.

N. M. Rose and G. B. Rose, for appellants.
John McClure, for appellees.
Mr. Chief Justice FULLER.


1
The parties having stipulated that these cases shall abide the event of Latta v. Granger (just decided) 17 Sup. Ct. 746, the decrees of the circuit court of appeals therein are severally reversed, and the decrees of the circuit court are also severally reversed, and the causes remanded to that court with directions to enter decrees in conformity with the opinion in Latta v. Granger. Ordered accordingly.